Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claim 4 is indicated as “(currently amended)" but should be indicated as a “(previously presented)” since no strikethrough or underline is shown in the claim.  The examiner would like to note that the claim submitted has not been written with the proper status identifier.  However, the examiner realizes claim 4 should have been amended and therefore, examiner would correct the claim via examiner’s amendment.  In the future, applicant is requested to use the proper status identifier when submitting amendments to avoid potential Notice of Non-Compliant letter.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 4, line 1 delete “A” and insert its place –The--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 17-20 are allowed. No prior art teaches a LC display, which is a PS-VA , PS-IPS or PS-UB-FFS display, which comprises a liquid crystal medium comprising one or more polymerizable compounds which are polymerized, one or more compounds of formula B in a proportion of from 3 to 20%, and one or more compounds of formula Q in an amount sufficient to reduce the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722